IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0505
                               Filed June 7, 2017


IN THE INTEREST OF A.G., B.G., and I.G.,
Minor Children,

A.G., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



       The mother appeals from the juvenile court order terminating her parental

rights to her three children. AFFIRMED.



       Sara E. Benson of Benson Law, P.C., Council Bluffs, for appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

       Roberta J. Megel of State Public Defender Office, Council Bluffs, guardian

ad litem for minor children.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                            2


POTTERFIELD, Judge.

       The mother1 appeals from the juvenile court order terminating her parental

rights to her three children, A.G. (born in 2013), B.G. (born in 2011), and I.G.

(born in 2010).2 The mother’s parental rights were terminated pursuant to Iowa

Code section 232.116(1)(d), (e), (f), (i), and (l) (2016). She challenges each of

the statutory grounds and maintains termination was not in the best interests of

the children.

I. Background Facts and Proceedings.

       The Iowa Department of Human Services (DHS) first became involved

with this family in April 2014 based on reports from I.G. that her father had hit her

in the face, giving her a bloody nose, and had touched her “coochie.”

Additionally, the mother reported an extensive history of domestic violence

between her and the children’s father, with the father as the perpetrator. At the

time DHS began its involvement, the mother and the children were living at the

home of the maternal grandparents.

       Shortly thereafter, in May, the mother left the children in the care of

relatives and left town in order to resume her relationship with the father. The

children were then officially removed from the parents’ care by court order.

       The parents went a number of months without seeing the children or

beginning services.      The department had concerns regarding the mother’s




1
 The father’s parental rights were also terminated; he does not appeal.
2
  Pursuant to Iowa Rule of Appellate Procedure 6.201(1)(e)(2), the appellant “shall
attach to the petition on appeal a copy of” the petition for termination of parental rights
and the order terminating parental rights. We note that the mother has failed to do so
here.
                                           3


mental health, as she had a longstanding diagnosis of bipolar schizophrenia

disorder, and the possibility of substance abuse.

       In August 2014, the parents stipulated to adjudicating all three children in

need of assistance (CINA). The children were then moved from the maternal

relatives’ home to a foster home closer to where the mother and father had

moved, but the parents continued to refuse services for a period of time.

       By June 2015, things were going well enough for the family that DHS

initiated a trial home visit, placing the children in the care of the parents with DHS

supervision. It was ordered the family continue participating in family safety, risk,

and permanency (FSRP) services and the mother participate in mental-health

services as recommended to deal with her post-traumatic stress disorder

(PTSD), anxiety, and bipolar schizophrenia.            DHS had ongoing concerns

regarding the cleanliness and safety of the home and the general instability in the

family’s housing situation, but the parents showed progress in their parenting

skills and their ability to provide for the basic needs of the children.

       The children were again removed from the care of their parents in

February 2016, after the children’s daycare provider reported the mother had

appeared to be intoxicated when she drove the children to daycare that morning.

The children and mother had poor hygiene, and the daycare provider noted the

youngest child was not in a car seat when the family arrived.              When the

caseworker received the report and went to the family’s last known address, she

was told the family no longer lived there. She obtained an updated address and

showed up for an unannounced visit, but the father denied her entry into the
                                         4


home. The mother submitted to a drug screen the next day and tested positive

for marijuana.

      The mother completed a second mental-health and substance-abuse

evaluation in April 2016. The professional completing the evaluation opined:

      [The mother] needs to be receiving therapy for her mental health
      issues and agreed to return to see this therapist. However, on her
      second visit she was not invested in the process and doodled
      throughout most of the session. Currently her life is chaotic and she
      seems ill prepared to engage in efforts to stabilize her situation. It
      appears she uses substances, specifically cannabis and alcohol, to
      cope with her symptoms of PTSD. She does have considerable
      mental health issues related to being a victim of traumatic
      experiences and may not have had adequate attachment to her own
      biological mother when she was born and until her mother left the
      family. She continues to need a larger support system. She would
      benefit from earning her GED.

      The mother and father separated in June 2016.

      After the parents’ separation, the mother exhibited increased strain; she

was unable to manage the children’s negative behaviors during visits and she

had outbursts at the children, including an instance when she repeatedly told

I.G., “I don’t like you either.” Additionally, it became difficult for DHS to keep

track of where the mother was living, and she was not always reachable by

telephone. Without the father to drive her, the mother had new transportation

issues. She also continued to be largely unemployed even though she no longer

had the father’s income as support. At one point, the mother began attending

mental health services, but she quit after a of couple sessions.

      In August 2016, the mother indicated that she wanted the children to be

placed with the maternal grandparents; the children had stayed with the

grandparents before—at the outset of the case—and the grandparents had since
                                          5


become licensed foster parents. The placement was approximately three-and-

one-half hours away from the mother’s residence, and she was told by DHS they

could not help with transportation for visits, but the mother still indicated she

wanted the children’s placement to be changed. The grandparents agreed to

supervise visits between the mother and children.

       The mother had one visit with the children at the grandparents’ home in

early September 2016. She was supposed to have a second visit on September

25, but while she and her new boyfriend were on their way to the grandparents’

home, they were arrested.       The mother was charged with possession of a

controlled substance (marijuana), possession of drug paraphernalia, and

possession of prescription drugs. The boyfriend was charged with a number of

drug charges and for having a machete in the vehicle. After the grandparents

learned of the arrest, they refused to supervise any future visits.

       The termination hearing took place on February 6, 2017. The mother had

not seen the children in person since the visit in early September. DHS and the

mother had set up a schedule where the mother was supposed to call the

children three nights a week, starting November 15. In the almost four months

the schedule had been in place, the mother had called eleven times. The mother

continued to be unemployed.       She testified she intended to apply for Social

Security Disability benefits based on her bipolar schizophrenia diagnosis and she

was getting the application soon. She did not have an answer why she had not

applied for the benefits before, since she had been diagnosed more than seven

years earlier.   The mother did not help support the children financially; she

testified she had sent A.G. a big balloon for her birthday and had sent “a
                                         6


backpack full of books” and two dolls she was not sure they got. The mother

claimed she had last smoked marijuana in early January 2017, but she had two

positive drug tests after that date. Additionally, she testified she had not quit

before because, “I don’t have my kids and that’s the only thing that seems to help

me cope. And once I have my kids, I’ll be able to quit. I’ll have my one thing that

keeps me from doing it.” According to the social worker’s report to the court, the

mother had “limited to no contact with the assigned FSRP provider since the last

court hearing” in August 2016.

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (e), (f), (i), and (l). The mother appeals.

II. Standard of Review.

       We review termination-of-parental-rights proceedings de novo. In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010).

III. Discussion.

       “The first step in our analysis is to determine if a ground for termination

exists under section 232.116(1).” Id. We may affirm on any ground we find

supported by clear and convincing evidence in the record. Id. Here, we consider

Iowa Code section 232.116(1)(e), which allows the court to terminate if:

              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (2) The child has been removed from the physical custody of
       the child’s parents for a period of at least six consecutive months.
              (3) There is clear and convincing evidence that the parents
       have not maintained significant and meaningful contact with the
       child during the previous six consecutive months and have made
       no reasonable efforts to resume care of the child despite being
       given the opportunity to do so.            For the purposes of this
       subparagraph, “significant and meaningful contact” includes but is
       not limited to the affirmative assumption by the parents of the duties
                                          7


       encompassed by the role of being a parent. This affirmative duty,
       in addition to financial obligations, requires continued interest in the
       child, a genuine effort to complete the responsibilities prescribed in
       the case permanency plan, a genuine effort to maintain
       communication with the child, and requires that the parents
       establish and maintain a place of importance in the child’s life.

The mother does not contest that the children have been adjudicated CINA and

have been out of her care for at least six consecutive months. Rather, she

maintains she had maintained significant and meaningful contact and made

reasonable efforts to resume care “to the best of her ability.”

       We do not believe one visit and eleven phone calls constitute “significant

and meaningful contact.” The mother made less than one call per week to speak

to her children, who were ages six, five, and three. The grandmother reported

“the children appear disengaged and there is little to no dialogue” during the

calls. The limited number of calls made by the mother were, as the social worker

described, “sporadic[] and not necessarily at the agreed upon dates or times.”

Moreover, the grandmother, who supervised the phone calls, testified the mother

was not always appropriate, sometimes making ill-advised promises to the

children.

       In spite of the mother’s contention otherwise, we cannot find she has

made reasonable efforts to resume care of the children. The mother has not

found employment. A social worker from a local public health agency testified on

the mother’s behalf that the mother was applying to jobs and intended to pursue

a high-school-equivalent degree, but the mother testified her plan was to apply

for SSI benefits. There is no indication the mother is able to provide for the

children or that she has sought the means to be able to do so. The mother had
                                           8


not provided financial support for the children while they have been placed with

the grandparents. See Iowa Code § 232.116(1)(e) (defining the duties of parents

to include “financial obligations”). Additionally, she lacks stable housing3 and has

continued to smoke marijuana. The mother testified repeatedly that she does not

believe marijuana is a drug and she “d[id]n’t see why [her] drug use is actually

being brought up.” Even if the mother does not believe the use of marijuana

affects her ability to parent, it was made clear to her through case plans and

court orders that her continued use was a barrier to reunification.             See id.

(defining the duties of parents to include “a genuine effort to complete the

responsibilities prescribed in the case permanency plan”). The mother also did

not have a driver’s license and often struggled to meet her own transportation

needs. Finally, we acknowledge the mother testified she had begun to see both

a psychiatrist and a therapist to work on her mental-health and substance-abuse

needs in January 2017, but we cannot say such few appointments are a

“reasonable effort” after nearly three years of court orders to engage in such

services.

       There is clear and convincing evidence to terminate the mother’s parental

rights to all three children pursuant to section 232.116(1)(e).

       The mother also maintains termination is not in the children’s best

interests. We disagree. The grandparents have been able to provide stability to

the children that they previously lacked. For example, in the school year before


3
  The mother testified her current housing was “finally” stable, but we note that she had
been living in the home less than two months and was not on the lease. The mother had
lived in five different homes between August 2015 and the time of the termination
hearing in early February 2017.
                                           9


the children were placed with their maternal grandparents, I.G. changed schools

four or five times and there was concern she would have to repeat kindergarten

due to being behind; I.G attended only one school while living with the

grandparents. Additionally, the children are bonded with their grandparents. The

children lived with the grandparents for a period when the case began in April

2014, and they had been residing with them again for approximately six months

at the time of the termination hearing. The children had begun to refer to the

grandparents by parental names and would go to them for comfort.                   The

grandparents expressed that they would be willing to adopt all of the children,

noting that the siblings are “really bonded to each other.”

       Because the statutory grounds for termination have been met and

termination is in the children’s best interests, we affirm.4

       AFFIRMED.




4
  We do not consider whether a permissive factor weighing against termination exists, as
the mother did not raise the issue. See P.L., 778 N.W.2d at 40 (stating the court need
not discuss a step because the parent did not dispute it).